Citation Nr: 1002182	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-23 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1949 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed claims for service connection for 
bilateral hearing loss and tinnitus.  He has asserted 
throughout this appeal that he was exposed to significant 
levels of noise during service while working on firing ranges 
at Fort Riley and Camp Breckenridge from April 1950 to August 
1951.  He first noticed ringing in his ears shortly after 
arriving in Korea in August 1951 which has persisted through 
the present; he also experienced gradual hearing loss since 
service which he first sought treatment for in 1984-5.  

A review of the record reflects that the RO requested the 
Veteran's service treatment records in June 2007; a negative 
reply was received.  Closer inspection of the RO's request 
reveals that the Veteran's first name was misspelled.  It is 
unclear what impact, if any, this had on the search for his 
service treatment records.  Relying on the negative reply 
received, the RO determined that the Veteran's service 
treatment records were unavailable.

In a case in which a veteran's service records are 
unavailable through no fault of his own, the VA has a duty to 
advise a veteran to obtain other forms of evidence, such as 
lay or buddy evidence, to support his claim.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In the present case, a 
December 2007 letter notified the Veteran of the 
unavailability of his service records, informed him that 
efforts to reconstruct his service records based on 
information provided by the Veteran were unsuccessful, and 
requested that he send the VA "any alternative sources of 
evidence" which might support his claim.  Shortly 
thereafter, the Veteran submitted a written statement 
indicating that he could provide the VA with the name and 
address of a fellow soldier who worked with him on the firing 
ranges at Fort Riley and Camp Breckenridge.  

Initially, the Board notes that the record does not 
unequivocally demonstrate that the Veteran's service 
treatment records are, in fact, unavailable.  As mentioned 
above, the initial request for his service treatment records 
contains a misspelling of his first name, and there is no 
indication in the claims file that another request was made 
with corrected information.  Under these circumstances, the 
Board finds that a remand is necessary to make at least one 
attempt to obtain his service records from the appropriate 
source(s), including the National Personnel Records Center 
(NPRC), using the correct spelling of his first name.  See 
38 C.F.R. § 3.159(c)(3) (2009).

In the event that the Veteran's may still be unavailable, the 
AOJ should also notify the Veteran of specific types of 
alternative evidence which might be used to substantiate his 
claim, including lay evidence.  Such notice should include 
express instructions to the Veteran that he should either (a) 
submit a statement from the soldier who served with him at 
Fort Riley and Camp Breckenridge, or (b) provide the VA with 
sufficient information, including the soldier's name and 
mailing address, so that the VA might obtain a statement 
verifying the Veteran's firing range duties.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991) (there is a heightened 
obligation for VA to assist the veteran in the development of 
his claim and to provide reasons or bases for any adverse 
decision rendered without these records).  See also Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

In addition to the above development, the Board is of the 
opinion that the Veteran should be provided with a VA 
examination for the purpose of obtaining an opinion 
as to the nature and etiology of the Veteran's claimed 
hearing loss and tinnitus.  See id.  In determining that such 
examination is warranted, the Board observes that the Veteran 
has indicated that he has experienced ringing in his ears 
since service and first noticed gradual hearing loss 
immediately following service.  As a lay person, the Veteran 
is competent to provide evidence regarding the presence and 
duration of such symptomatology.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, without competent evidence of a diagnosis 
during service or for many years after service, evidence 
regarding a nexus is necessary.  See 38 C.F.R. § 3.303 
(2009).  And since neither the Board nor the Veteran are 
competent to provide an opinion regarding the etiology of his 
hearing loss and tinnitus, additional medical evidence must 
be obtained which directly addresses these issues.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2009).  See also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a letter which 
informs him of the specific types of 
alternative evidence he might submit to 
substantiate his service connection 
claims, including lay and buddy 
statements.  

2.  Notify the Veteran that he should 
either (a) submit a statement from the 
soldier who served with him at Fort Riley 
and Camp Breckenridge, or (b) provide the 
VA with sufficient information, including 
the soldier's name and mailing address, so 
that the VA might obtain a statement 
verifying the Veteran's firing range 
duties.  If the Veteran submits 
information sufficient to request such 
information, make reasonable efforts to 
obtain a buddy statement.

3.  Request the Veteran's service 
treatment records from the appropriate 
source(s), including the NPRC, using the 
correct spelling of his first name.  All 
efforts to obtain any outstanding 
treatment records should be documented, 
and any responses, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  After all outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the existence and etiology of 
any current hearing loss and tinnitus.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing, including 
audiometry and speech recognition testing.  
After reviewing the record and examining 
the Veteran, the examiner should specify 
whether the Veteran has hearing loss 
and/or tinnitus in either ear, and provide 
an opinion as to whether any current 
hearing loss and/or tinnitus is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his military service to include 
any claimed in-service noise exposure.  A 
detailed rationale should be provided for 
all opinions and should reflect 
consideration of any lay assertions of 
continuity of symptomatology.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



